Case 20-00305   Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42    Desc Exhibit
                Exhibit E - Proposed Court Officer Deed Page 1 of 8
Case 20-00305           Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42               Desc Exhibit
                        Exhibit E - Proposed Court Officer Deed Page 2 of 8




                                             COURT OFFICER DEED


IN THE MATTER OF THE CHAPTER 7
BANKRUPTCY OF SIMPLY ESSENTIALS, LLC

now pending in the United States Bankruptcy Court for the Northern District of Iowa.
Case No. 21-00305.

       Pursuant to the authority and power vested in the undersigned, and in consideration of
One Dollar(s) and other valuable consideration, the undersigned, in the representative capacity
designated below, hereby Convey(s) to ________________________________, the following
described real estate in Floyd County, Iowa:

         Real estate legally described in the attached Exhibit A and Exhibit B.

         Parcel Nos. 11-01-428-005-00 and 12-06-301-007-00

         This deed is exempt from real estate transfer tax under Iowa Code Sections
         428A.2(19) and 428A.3.

        Words and phrases herein, including acknowledgement hereof, shall be construed as in
the singular or plural number, and as masculine, feminine or neutral gender, according to the
context.


Dated: __________________, 2021.



                                                       Larry S. Eide

As Bankruptcy Trustee in the above-entitled estate or cause.

STATE OF IOWA, COUNTY OF CERRO GORDO, ss:

      This record was acknowledged before me on ______________, 2021, by Larry S. Eide as
Bankruptcy Trustee of Chapter 7 Bankruptcy Estate of Simply Essentials, LLC.

                                                      _________________________________
                                                      Signature of Notary Public




 ©The Iowa State Bar Association 2021                                      Form No. P201, Court Officer Deed
 IowaDocs®                                                                              Revised August 2019
Case 20-00305    Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42             Desc Exhibit
                 Exhibit E - Proposed Court Officer Deed Page 3 of 8



                                        EXHIBIT A

Parcel 1:

Lots one, two, eight, nine and ten (1, 2, 8, 9 & 10), Block one hundred forty-nine (149)
and Lots three, four and five (3, 4 & 5) of Detwiler's Subdivision of Lots three (3), four
(4) and Five (5), Block one hundred forty-nine (149), all in Lane’s Addition to St.
Charles, now incorporated in and as a part of Charles City, Iowa - this includes the
Northerly 198 feet of Vacated Alley, Block 149, Lane’s Addition to St. Charles, now
incorporated in and as a part of Charles City, Floyd County, Iowa.

AND

That part of Lots six (6) and seven (7), Block one hundred forty-nine (149), Lane’s
Addition and that part of Lots eleven (11), twelve (12), thirteen (13), and fourteen (14),
Detwiler's Subdivision of Lots Three (3), Four (4), and Five (5) of Block One Hundred
Forty-nine (149), Lane's Addition and the vacated alley in Block 149, Lane's Addition to
St. Charles, now incorporated as the City of Charles City, Floyd County, Iowa,
described as follows:

Beginning at the Northerly corner of said Lot Seven (7), thence South fifty-six (56)
degrees, thirty (30) minutes East, two hundred sixty-four (264.00) feet; thence south
thirty-three (33) degrees, thirty (30) minutes West 79.30 feet; thence Northwesterly
along a 794.02 foot radius curve concave Northeasterly 265.60 feet, said curve having a
long chord of North 54 degrees, 16 minutes 12 seconds West 264.20 feet; thence North
33 degrees, 30 minutes East 69.02 feet to the place of beginning,

AND

The Southeasterly 10 feet of Jackson Street abutting Lots 7, 8, 9, 10 and abutting the
Northerly 3.02 feet of Lot 6; all in Block 149, of Lane’s Addition to St. Charles, now
incorporated as the City of Charles City, Floyd County, Iowa.

AND

The Southwesterly 15 feet of Floyd Street abutting Lot 10 in Block 149 of Lane's
Addition to St. Charles, now incorporated as the City of Charles City, Floyd County,
Iowa.

AND
Case 20-00305    Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42           Desc Exhibit
                 Exhibit E - Proposed Court Officer Deed Page 4 of 8



All that part of Block One Hundred Forty-eight (148) in Lane's Addition to St. Charles,
Charles City, Floyd County, Iowa, lying North of a line drawn Seventeen and five-tenths
(17.5) feet Northeasterly of and parallel with the Southwesterly lines of Lots Nos. Two
(2) and Nine (9), in said Block, and lying South of line drawn Fifty-three (53) feet South
of and parallel with the centerline of the Chicago, Milwaukee, St. Paul and Pacific
Railroad right of way.
Also described as: All that part of Lots 1, 2, and 9, in Block 148, Lane's Addition to St.
Charles, now incorporated in and as a part of Charles City, Floyd County, Iowa, lying
North of a line drawn Seventeen and five-tenths feet Northeasterly from and parallel to
the Southwesterly line of said Lots 2 and 9, and lying South of a line drawn Fifty-three
feet South of and parallel to the center line of the Chicago, Milwaukee and St. Paul
Railroad right of way.

AND

The Southwesterly Seventeen and one-half feet (SWIy 17 1/2) of Lots Two and Nine (2
& 9), of Block One Hundred Forty-eight (148), Lane's Addition to St. Charles, now a part
of Charles City, Floyd County, Iowa, which is South of the right of way of the Chicago,
Milwaukee, St. Paul and Pacific Railway.

AND

That part of Lots Seven and Eight (7 & 8), lying between the right of ways of Illinois
Central Railroad Company and the Chicago, Milwaukee and St. Paul Railroad Co.,
except the Charles City Western Railway Company right of way, all located in Block
One Hundred Forty-eight (148). in Lane's Addition to St. Charles, now incorporated in
and a part of Charles City. Floyd County, Iowa.

AND

Lot Three (3), and all that part of Lot Four (4), lying between Lot Three (3) and the right
of way of the Dubuque and Sioux City Railroad Company, (The Dubuque and Sioux City
Railroad Company right of way now being the right of way of the Illinois Central Railroad
Company), all in Block One Hundred Forty-eight (148), in Lane's Addition to St. Charles,
now incorporated in and a part of Charles City, Floyd County, Iowa.

AND

All of vacated Jackson Street lying Southwesterly of the Southwest boundary of Floyd
Street and Northeasterly of the Northeast boundary of Lane Street in Lane’s Addition to
Case 20-00305    Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42           Desc Exhibit
                 Exhibit E - Proposed Court Officer Deed Page 5 of 8



St. Charles, now incorporated in and as a part of Charles City, Floyd County, Iowa,
except the Southeasterly 10 feet of Jackson Street abutting Lots 7, 8, 9, 10 and abutting
the Northerly 3.02 feet of Lot 6; in Block 149, of Lane’s Addition to St. Charles, now
incorporated as the City of Charles City, Floyd County, Iowa.

AND

The South One-half of all that portion of Floyd Street lying Northwesterly of the
Northwest right of way boundary of Main Street and East of the Westerly right of way
line extended of vacated Jackson Street and the south boundary line of the Iowa,
Chicago and Eastern Railroad right of way, EXCEPT that portion thereof previously
vacated by the City of Charles City and conveyed to the adjoining owner on the South
by Quit Claim Deed recorded in Book 95 at page 305 in the office of the Floyd County
Recorder, subject to a permanent easement reserved by the City of Charles City, Iowa,
for the location of its utilities (water and sewer) within the boundaries of this property
and for the right to enter upon this property for the future maintenance and replacement
of these utilities.
Case 20-00305    Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42           Desc Exhibit
                 Exhibit E - Proposed Court Officer Deed Page 6 of 8



                                       EXHIBIT B

Lots 1 and 2, Subdivision of Lot 11, Block 139, Lane's Addition to St Charles, now
incorporated in and a part of Charles City, Floyd County, Iowa;
The East one-half of original Lot 12 (sometimes described as Lot 3, Subdivision of Lot
12), Block 139, Lane's Addition to St. Charles, now incorporated in and a part of Charles
City, Floyd County, Iowa;
The South 100 feet of Lots 8, 9, 10, 11, 12, 13, 14 and the South 100 feet of the East 95
feet of Lot 7, all in the Subdivision of Lot 11, in Block 139, of Lane's Addition to St.
Charles, now incorporated in and a part of Charles City, Floyd County, Iowa;

Also all that part of said Lot 11, of said Block 139, which lies between Lots 13 and 14
aforesaid, bounded on the South by the North side of Lawler Street, and on the North by
a line parallel to and distant 100 feet North of said North line of Lawler Street;

Lot 41, Block 138, all in Lane's Addition to St. Charles, now incorporated in and a part of
Charles City, Floyd County, Iowa;

Lots 39 and 40, Block 138, Lane's Addition to St. Charles, now incorporated in and a
part of Charles City, Floyd County, Iowa;

Lot 4, Block 138, all being in Lane's Addition to St. Charles, now incorporated in and a
part of Charles City, Floyd County, Iowa;

Lots 7 and 8, Block 138, Lane's Addition to St. Charles, now incorporated in and a part
of Charles City, Floyd County, Iowa;

Lots 5 and 6, Block 138, Lane's Addition to St. Charles, now incorporated in and a part
of Charles City, Floyd County, Iowa;

Lots 35 and 36, Block 138, Lane's Addition to St. Charles, now incorporated in and
apart of Charles City, Floyd County, Iowa;

Beginning at a point which is the SE Corner of Lot 1, Block 165, of Lane's Addition to St.
Charles, now incorporated in and a part of Charles City, Floyd County, Iowa, and
running thence SE to SW corner of Lot 42, Block 138, Lane's Addition to St. Charles,
now incorporated in and a part of Charles City, Iowa; thence running South along the
Westerly side of said Block 138, of Lane’s Addition to St. Charles, now incorporated in
and a part of Charles City, Iowa, to the NW corner of Lot 34, Block 138, of said Lane's
Addition to St. Charles, now incorporated in and forming a part of Charles City, Iowa;
thence running NWly to the NW corner of Lot 1, Chaney's Subdivision of Lot 13, Block
139, Lane's Addition to St. Charles, now incorporated in and a part of Charles City,
Floyd County, Iowa; thence North to place of beginning;
Lots 37 and 38, Block 138, Lane’s Addition to St. Charles, now incorporated in and a
part of Charles City, Floyd County, Iowa;
Case 20-00305    Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42             Desc Exhibit
                 Exhibit E - Proposed Court Officer Deed Page 7 of 8




Also that portion of the S 1/2 of the NE 1/4 of Sec. 6, Twp 95 N, Rge 15, West of the 5th
P.M., lying East of the McGregor and Sioux City Railway and the Cedar Falls and
Minnesota Railway and West and South of the Transfer or Joint right-of-way of Hart-
Parr Company, Chicago, Milwaukee & St. Paul; Illinois Central and Charles City
Western Railways;

A parcel of land being the North three (3) feet of Lots Eleven (11) and Thirty-four (34),
Block One Hundred Thirty-eight (138), Lane's Addition to Charles City, Floyd County,
Iowa, in the Southwest one-fourth (SW1/4) of Section Six (6), Township Ninety-five
North (95N), Range fifteen (15) West of the 5th P.M., except all minerals and mineral
rights and easements in favor of the mineral and mineral rights estate;

Parcels of land lying along the Illinois Central Railroad Company’s Northerly property
line located in Section 6, Township 95 North, Range 15 West of the 5th Principal
Meridian, at Charles City, Floyd County, Iowa, more particularly described as follows:

       C.    Also, that part of Lot Eleven (11) and Lot Thirty-four (34) in Block One
             Hundred Thirty-eight (138) in Lane's Addition to St. Charles, now Charles
             City, Floyd County, Iowa lying North of a line thirty-six feet distant (as
             measured at right angles) and parallel to the centerline of the main track of
             the Illinois Central Railroad as now located across said Addition, except
             the North three (3) feet of said lots;

       D.    Also, a triangular parcel of land in Lots One (1), Two (2), Three (3), Four
             (4), Five (5), Six (6), and Seven (7) in Cheney's Subdivision of Lot Thirteen
             (13) in Block One Hundred and Thirty-nine (139) in Lane's Addition to St.
             Charles, now Charles City, Floyd County, Iowa, and more particularly
             described as follows: Beginning at a point in the East line of said Lot One
             (1) that is one hundred five (105) feet South of the Northwest corner of said
             Lot; thence North to said Lot corner, thence West along the North line of
             said Sub-Division of Lot Thirteen (13) a distance of four hundred forty-five
             (445) feet, thence Southeasterly to the point of beginning;

A belt, strip or parcel of land 20 feet wide by 600 feet long in the Subdivision of Lot 11 of
Block 139, of Lane's Addition to St. Charles (now Charles City) according to the
recorded plat thereof, North and adjoining the parcel of land heretofore conveyed to
Hart-Parr Company by the Chicago, Milwaukee and St. Paul Railway Company,
predecessor of the Chicago, Milwaukee, St. Paul and Pacific Railroad Company, by a
quit claim deed dated November 5, 1906, and which parcel of land extends West from
the West side line of Lane Street (now Scott Street) for a distance of 600 feet.

All of the above has been more particularly described as:

Parcel "A": Lots 1 and 2, Subdivision of Lot 11, Block 139, Lane's Addition to St.
Charles, now incorporated in and a part of Charles City, Floyd County, Iowa.

Parcel "B": A part of Blocks 138 and 139, Lane's Addition to St. Charles, now
Case 20-00305     Doc 111-5 Filed 06/21/21 Entered 06/21/21 14:31:42             Desc Exhibit
                  Exhibit E - Proposed Court Officer Deed Page 8 of 8



incorporated in and a part of Charles City, Floyd County, Iowa, being more particularly
described as follows:

Beginning at the Northeast corner of Lot 4, of said Block 138, thence S00° 29' 23" E
along the Westerly right of way of "E" Street to a point 36 foot distant from the centerline
of the Illinois Central railroad track, 451.10 feet; thence S89° 26' 59" W along a line 36
foot distant and parallel to the said centerline of railroad track 330.49 feet to the Easterly
right of -way of "D" Street; thence N88° 48' 52" W, 66.03 feet to the Westerly right of
way of said "D" Street and 38 foot distant from said centerline of railroad track; thence
N77° 15’ 01" W, 456.98 feet to a point on the North line of Lot 13, of said Block 139
(also being the North line of Lot 7, Cheney's Sub-division); thence S89° 27' 58" W along
said North line of Lot 13 (also being along the North line of Lots 7, 8 and 9 of said
Cheney's sub-division), 141.19 feet to the East line of the West half of original Lot 12 of
said Block 139; thence N00° 35' 54" W along said East line of the West half Lot 12 and
along West line of vacated Lawler Street, 212.80 feet to the North right of way line of
said Lawler Street; thence S89° 38’ 46" W along said North right of way 14.17 feet;
thence N00° 35' 54” W, 120.00 feet to the South right of way of the Chicago, Milwaukee
& St. Paul railroad; thence N89° 38' 46" E along said railroad, 600.00 feet to the West
right of way of vacated "D" Street; thence, continuing along said railroad, N78° 19' 09"
E, 67.25 feet to the Northwest corner of Lot 41, of said Block 138; thence N89° 25’ 24"
E, continuing along said railroad also being along the North line of said Lots 41 and 4,
331.34 feet to the point of beginning.
